Case 4:21-cv-00661 Document 1-5 Filed on 03/01/21 in TXSD Page 1 of 5




                EXHIBIT D-1
     Case 4:21-cv-00661 Document 1-5 Filed on 03/01/21 in TXSD Page 2 of 5
                                                                                             Received and E-Filed for Record
                                                                                                         1/28/2021 4:26 PM
                                                                                                  Melisa Miller, District Clerk
                                                                                                 Montgomery County, Texas
                                                                                               Deputy Clerk, Hannah Walker
                                              21-01-01381
                                   Cause No.

WALTER C. SAENZ,and                                         IN THE DISTRICT COIIRT OF
WCS LEASING,L.L.C., d/b/a
MARS RECOVERY

v.                                                 §        MONTGOMERY COUNTY,TEXAS
                                                   § Montgomery County - DC - County Court at Law #2

U.S. BANK,N.A.                                                           JUDICIAL DISTRICT

                PLAINTIFF'S ORIGINAL PETITION WITH DISCOVERY


TO THE HONORABLE COURT:
     COMES NOW WALTER C. SAENZ,and WCS LEASING,L.L.C,, d/b/a MARS
RECOVERY,complaining of and about U.S. BANK,N.A., a/k/a "U.S. BANK NATIONAL
ASSOCIATION," arid for cause of action would show unto the Court the following:


                                I. DISCOVERY CONTROL PLAN

     For the purposes of this suit, Plaintiff intends to conduct discovery under Level Two (2) of the
Discovery Control Plan pursuant to Rule 190.3 of the TEXAS RULES OF CIVIL PROCEDURE.

                                II. JURISDICTION AND VENUE

     This Court has jurisdiction and venue is proper in Montgomery County, Texas because the
subject matter in question, a 2019 Freightliner/FDSV motorcoach, bearing vehicle identification
number 4UZACGFC2KCLN3018,(the "subject vehicle"), is presently owned by Plaintiff SAENZ,
and stored in Conroe, Montgomery County, Texas. The events giving rise to the subject vehicle
coming into the possession of Plaintiffs occurred in College Station, Brazos County, Texas. Finally,
Defendant U.S. BANK,N.A. conducts banking operations in Texas.

                                  HI. PARTIES AND SERVICE

A, Plaintiff, WALTER C. SAENZ is a resident of the state of Texas, operating his busincss, MARS
RECOVERY,as his principal place of business at 27057 Hanna Road, Conroe, Tocas 77385,in
Montgomery County, Texas.
    Case 4:21-cv-00661 Document 1-5 Filed on 03/01/21 in TXSD Page 3 of 5




B. Defendant U.S. BANK,N.A., a/k/a "U.S. BANK NATIONAL ASSOCIATION" is a
Minnesota corporation, licensed to do business and conducting banking operations in Texas.
Defendant U.S. BANK,N.A. may be served through its registered agent, C.T. Corporation System,
1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136.

                                             IV. FACTS

A. Plaintiff WALTER SAENZ is the owner and operator of WCS LEASING,L.L.C., d/b/a
MARS RECOVERY,a licensed vehicle towing and vehicle storage facility, located in Conroe,
Montgomery County, Texas. On or about October 16, 2020, Plaintiff received a call from a
representative of R.V. Station, at 4520 Texas Highway 6 Frontage Road, College Station, Texas,
77845. At that time, SAENZ was advised that the subject vehicle was blocking the entrance to R.V.
Station, and that the owner of the vehicle could not be contacted. SAENZ was asked to tow the
subject vehicle from the R.V. Station premises, and representatives of MARS RECOVERY did so
on or about October 16, 2020, notifying the College Station police department as required by Texas
statute on or about October 20, 2020. See TEXAS OCCUPATIONS CODE,TITLE 14,Subchapter D,
Section 2303.151, 2303.153 and 2303.1511.
B. On or about that same day, October 20, 2020, MARS RECOVERY caused notice to be mailed
to the registered owner of the subject vehicle, Robert John Krajicek, II, and the registered lienholder
on the subject vehicle, Defendant U.S. BANK,N.A., via United States certified mail, return receipt
requested. Notice to Defendant U.S. BANK was received on or about October 26, 2020,in
substantially correct form as required by Texas statute. See TEXAS OCCUPATIONS CODE,TITLE 14,
Subchapter D,Section 2303.151(b).
C. On or about October 29, 2020, MARS RECOVERY notified the College Station Police
Department that the subject vehicle had remained in the possession of MARS RECOVERY for at
least ten (10) days, and that MARS RECOVERY considered the subject vehicle to be abandoned, as
that term is defined under Texas law. See TEXAS OCCUPATIONS CODE,TITLE 14,SECTION 2303.154.
D. On or about November 3, 2020, MARS RECOVERY caused the required second notice to be
mailed to the registered owner of the subject vehicle, Robert John Krajicek, II, and the registered
lienholder on the subject vehicle, Defendant U.S. BANK,N.A., via United States certified mail,
return receipt requested. Notice to Defendant U.S. BANK was received on or about November 9,
2020,in substantially correct form as required by Texas statute. See TEXAS OCCUPATIONS CODE,
TITLE 14,Subchapter D,Sections 2303.151(b) and 2303.154.



P's Requests for Disclosure                 Page 2
        Case 4:21-cv-00661 Document 1-5 Filed on 03/01/21 in TXSD Page 4 of 5
/




    E. On or about December 3, 2020, Mr. SAENZ caused documentation of the foregoing events to
    be delivered to the Texas Department of Motor Vehicles, and applied for registration of the subject
    vehicle in his name, which was effectuated on that date. On or about December 11, 2020, the Texas
    Department of Motor Vehicles caused a new title to the subject vehicle to be issued in the name of
    "WALTER CILARLES SAENZ," Plaintiff hcrcin.
    F. During the pendency of the foregoing events in late October, November and December 2020,
    MARS RECOVERY was contacted on more than one occasion by representatives of Defendant,
    inquiring into the status of the vehicle, its location, and charges incurred by MARS RECOVERY in
    storing the vehicle, as allowed by Texas statute. Subsequently, on or about January 7, 2021, Plaintiff
    MARS _RECOVERY was contacted by a representative for Defendant,initiating a discussion of
    "recovery of [the] motorhome," requesting documentation of how the motor home came into
    Plaintiff's possession and the present disposition of the motor home.
    G. As a result of failed discussions between representatives of Plaintiffs and Defendant, Plaintiff
    has now filed this Declaratory judgment action pursuant to Chapter 37 of the TEXAS CIVIL
    PRACTICE & REMEDIES CODE.

                                           V (A.USES OF ACTION

    A. FRAUD — Defendant U.S. BANK,N.A. has misrepresented its ownership interest in, and/or
    the validity of its lien on the title of the subject vehicle to representatives of Plaintiffs. The lien
    claimed by US. BANK is either expired, invalid, or fraudulent, and Defendant's claims should not be
    allowed to cloud the title to the subject vehicle, for which Plaintiff has fairly recovered, claimed and
    perfected pursuant to Texas statute. Defendant U.S. BANK should not be able to assert a lien on
    the title for the vehicle in question, as Plaintiffs have done nothing to conceal their valid and legal
    ownership of the vehicle in question. Moreover, Defendant U.S. BANK has received all of the
    required statutory notices that Plaintiffs have caused to be mailed to perfect their lien under the
    requirements of Texas law. In failing to timely act, after receiving multiple notices of Plaintiffs'
    claims regarding the subject vehicle, Defendant U.S. BANK,N.A. has consciously avoided,
    neglected and ignored the requirements of Texas law to require their recovery of the subject vehicle.
    As such, any claims to the subject vehicle by Defendant U.S. BANK; N.A. should be overruled as a
    matter oflaw, and Plaintiff should go forth without delay, with ownership, possession and valid title
    to the subject vehicle.




    P's Requests for Disclosure                    Page 3
    Case 4:21-cv-00661 Document 1-5 Filed on 03/01/21 in TXSD Page 5 of 5




                               VI. REMEDIES and/or DAMAGES

    Plaintiffs WALTER C. SAENZ and WCS LEASING,L.L.C., d/b/a MARS RECOVERY seeks
the following relief from this honorable Court:
    A. A declaration from this honorable Court that ownership of that 2019 Freighdiner/FDSV
motorcoach, bearing vehicle identification number 4UZACGFC2KCLN3018,(the "subject
vehicle"), is now owned by and legally vested in Plaintiff WALTER C. SAENZ,pursuant to that
statutory recovery and re-titling of the subject vehicle by the Texas DMV,at request of Plaintiffs;
    B. Attorneys' fees of at least three thousand dollars ($3,000), or more, from Defendant U.S.
BANK,N.A., through trial of this matter; and
    C. Any other equitable remedy this Court may deem just that Plaintiffs may show themselves to
be justly entitled.

                                 VII. DISCOVERY REQUESTS

    Plaintiffs request that Defendant provide responses to those Requests for Disclosure, found in
Rule 194 of the TEXAS RULES OF CIVIL PROCEDURE,within fifty (50) days of service of this petition.

                                         VIII. PRAYER

    Plaintiffs pray that Defendant be required to appear and answer herein, that judgment be
entered against Defendant, that Defendant be required to pay all costs of court as well as pre- and
post-judgment interest and all such further relief to which Plaintiffs may show themselves justly


                                                     Respectfully submitted,
                                                     THE BARCLAY LAW FIRM



                                               By:
                                                     Byron K. Ba'rIay
                                                     State Bar No: 01720350
                                                     705 Chelsea Boulevard
                                                     Housion, Texas 77006-6205
                                                     Telephone:(713) 224-2334
                                                     Facsimile:(713) 758-0253
                                                     Email: BKBarclay@Lawyer.com
                                                     ATTORNEY FOR PLAINTIFF
                                                     WALTER C. SAENZ and
                                                     WCS LEASING,L.L.C. d/b/a
                                                     MARS RECOVERY


P's Requests for Disclosure                 Page 4
